                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,                              )    Case No. 3:18-cv-50040
                                              )
       Plaintiff,                             )    Judge Philip G. Reinhard
                                              )
v.                                            )    Magistrate Judge Iain D. Johnston
                                              )
THE CITY OF ROCKFORD, et. al.                 )    Jury Trial Demanded
                                              )
       Defendants.                            )


                        MOTION TO WITHDRAW APPEARANCE

       NOW COMES Plaintiff, PATRICK PURSLEY, by and through his attorneys, LOEVY &
LOEVY, and moves to withdraw Aisha Nicole Davis as counsel for Plaintiff.
In support, Plaintiff states as follows:

       1. Attorney Aisha Nicole Davis has concluded her employment at Loevy & Loevy, the
          law firm that represents Plaintiff, Patrick Pursley, in the above referenced matter.

       2. Plaintiff will continue to be represented by Jon Loevy, Roshna Bala Keen, & Alison
          Leff.

       3. No prejudice will ensue to Plaintiffs or any other party if Ms. Davis is permitted to
          withdraw her appearance in this matter.

WHEREFORE, Plaintiffs respectfully requests that the Court enter an order permitting the
withdrawal of Aisha Nicole Davis’ appearance as counsel in this matter.

                                                            RESPECTFULLY SUBMITTED,
                                                            /s/ Aisha N. Davis
                                                            Aisha N. Davis
                                                            Attorneys for Plaintiff


Dated: December 28, 2018

Jon Loevy
Roshna Bala Keen
Alison Leff
Loevy & Loevy
311 N. Aberdeen, 3rd FL
Chicago, IL 60607
Telephone: (312) 243-5900
Facsimile: (312) 243-5902
Aisha@Loevy.com




                                     Certificate of Service

       I hereby certify that on December 28, 2018, I electronically filed the foregoing papers

with the Court Clerk using ECF system which will send notice to counsel of record.

                                                                   /s/ Aisha N. Davis




                                                2
